DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 6/24/2022.
Claims 1-4, 6-10, 12-16, and 20 have been amended.
Claims 11 and 19 have been cancelled.
No new claims have been added.
Claims 1-10, 12-18, and 20 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022, 8/8/2022, and 10/10/2022 have been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed 6/24/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 9 and 10 have been fully considered and are persuasive in light of Applicant’s amendments to such claims.  The 35 U.S.C. 112(b) rejection of claims 9 and 10 has been withdrawn. 
Applicant's other arguments filed 6/24/2022 have been fully considered but they are not persuasive. 	Regarding claims 1, 12, and 20, Applicant argues that the additional subject matter of “the data including a graphical user interface for presentation by the vehicle head unit” further distinguishes over the prior art. 	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. Oh teaches that the first link mode may be a mode for performing the phone projection function (i.e., a projection mode) of the mobile terminal 200 through CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife and a mode for outputting music output from the mobile terminal 200 through the output device 120 (Oh; Fig. 2; [0046]-[0050]). The BT connection and first link mode may thus be broadly reasonably interpreted as a first transport that facilitates execution of a projection mode in which the primary device projects data for presentation by the vehicle head unit. Oh may thus be broadly reasonably interpreted as teaching data for presentation by the vehicle head unit. However, although Oh discusses performing data transmission including projection/mirroring data from a mobile terminal to an output device of a vehicle infotainment system (The phone projection function of the mobile terminal 200 may be performed using CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife. Phone mirroring may also be performed using for instance mobile high-definition link (MHL) standard protocol; Oh; Figs. 1-4; [0046]-[0050], [0057]-[0060]), Oh does not specifically disclose the data including graphical user interface. Thanayankizil teaches that data transmitted from a smartphone to a vehicle’s infotainment system during mirroring may make applications on the Smartphone available and/or accessible via a screen on the vehicle's infotainment system (Thanayankizil; Figs. 1-5; [0002]-[0006], [0014], [0042]-[0043], [0053]). For example, applications stored and executed on the mobile device can be viewed on the infotainment system display and operated using infotainment system controls (Thanayankizil; Figs. 1-5; [0002]-[0006], [0014], [0042]-[0043], [0053]). The smartphone may thus be broadly reasonably interpreted as transmitting data pertaining to displaying the interface on the screen on the vehicle’s infotainment system (i.e., data that includes at least a graphical user interface) such that applications on the smartphone are available and/or accessible via such a screen. The description related to Fig. 4 also discusses mirroring data including imagery data viewable on the display (including imagery data that is virtually identical to the images on the mobile device), which may also be broadly reasonably interpreted data that includes at least a graphical user interface for presentation by the vehicle head unit during execution of the projection mode (Thanayankizil; Figs. 1-5; [0002]-[0006], [0014], [0042]-[0043], [0053]). The data transmitted may thus be broadly reasonably interpreted as including at least a graphical user interface for presentation by the vehicle head unit during execution of the projection mode. Oh and Thanayankizil may thus be broadly reasonably interpreted as teaching “the data including a graphical user interface for presentation by the vehicle head unit.”	Regarding claims 1, 12, and 20, Applicant argues that Oh teaches away from “switching, by the operating system and during execution of the projection mode to project the graphical user interface, from the first transport to a second transport” because Oh teaches a first link mode for Android Auto of Google and a third link mode for copying the screen and sound of media output from the mobile terminal 200.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. Oh teaches (see for instance Fig. 4) that the mobile terminal may switch from the BT connection state of Fig. 2 (i.e., the first transport) to activate a third link mode (steps S330-S360), which is described as including a mobile high-definition link (MHL) mode for copying the screen and sound of media output from the mobile terminal 200 and outputting the screen and sound through the output device 120 and a function for controlling currently mirrored operation of the mobile terminal 200 through touch operation of the output device 120 (Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]). Such switching from the first link discussed in connection with Fig. 2 during which the device is performing a projection function may also be broadly reasonably interpreted as being performed “during execution of the projection mode.” Such a third link mode may thus be broadly reasonably interpreted as a second transport that the mobile terminal device switches to during execution of a projection mode in which the mobile terminal provides data for presentation by the infotainment system. Thanayankizil further teaches executing the operating system to perform the functionality of the primary device and may thus be broadly reasonably interpreted as performing switching by the operating system (Thanayankizil; Figs. 1-3; [0022]). Oh and Thanayankizil may thus be broadly reasonably interpreted as teaching “switching, by the operating system and during execution of the projection mode to project the graphical user interface, from the first transport to a second transport.” The Examiner would also like to note that it is unclear to the Examiner why Applicant believes Oh teaches away from the argued limitation since Oh teaches switching from a first link mode (i.e., a first transport) during which operations that may be broadly reasonably interpreted as a projection mode are performed to a third link mode (i.e., a second transport) during which operations that may be broadly reasonably interpreted as a projection mode are performed. Oh thus appears to teach the argued limitation as described above and does not contain appear to contain any language preventing switching transports as is claimed during operation of a projection mode.
Claim Objections
Claims 12-13 and 20 are objected to because of the following informalities:  	Regarding claims 12 and 20, the claims have been amended to change the previously claimed “application” to “a projection application,” but the claims still refer to such a projection application as “the application.” It appears as though “the application” should instead recite “the projection application” in line with independent method claim 1. 	Regarding claim 13, the claim recites “the mode,” but claim 12 from which claim 13 has been amended to recite “a projection mode.” It thus appears as though “the mode” should instead recite “the projection mode.”	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, 12-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2020/0164747, provided by Applicant, Oh hereinafter) in view of Thanayankizil et al. (US 2016/0270144, Thanayankizil hereinafter).	Regarding claims 1, 12, and 20, Oh teaches a method, a non-transitory computer-readable storage medium (Non-transitory memory storing, e.g., a program(s), software instructions reproducing algorithms, etc.; Oh; [0044]), and a primary device (Mobile terminal; Oh; Figs. 1-4; [0033]) configured to: 	present a single communication interface by which the primary device establishes a first transport between the primary device and a vehicle head unit (As can be seen for instance in at least Fig. 2 and its corresponding description, the mobile terminal may establish a Bluetooth connection (i.e., a first transport) between the mobile terminal and the infotainment system (i.e., a vehicle head unit) in order to activate a first link mode. Such a connection may be broadly reasonably interpreted as being performed over a single communication interface presented by the mobile terminal. The mobile terminal may thus be broadly reasonably interpreted as presenting a single communication interface by which the primary device establishes a first transport between the primary device and a vehicle head unit; Oh; Fig. 2; [0046]-[0050]) that facilitates execution of a projection mode in which the primary device projects data for presentation by the vehicle head unit (The first link mode may be a mode for performing the phone projection function (i.e., a projection mode) of the mobile terminal 200 through CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife and a mode for outputting music output from the mobile terminal 200 through the output device 120. The BT connection and first link mode may thus be broadly reasonably interpreted as a first transport that facilitates execution of a projection mode in which the primary device projects data for presentation by the vehicle head unit; Oh; Fig. 2; [0046]-[0050]); and 	transmit, during execution of the projection mode, the data via the first transport (As can be seen in at least step S160, the mobile terminal may transmit the data via the connection (i.e., via the first transport) during execution of the first link mode. The mobile terminal may thus be broadly reasonably interpreted as teaching transmitting, during execution of the projection mode, the data via the first transport; Oh; Fig. 2; [0046]-[0050]), 	wherein the primary device switches, during execution of the projection mode, from the first transport to a second transport (As can be seen in at least Figs. 4 and its corresponding descriptions, the mobile terminal may switch from the BT connection state of Fig. 2 (i.e., the first transport) to activate a third link mode (steps S330-S360), which is described as including a mobile high-definition link (MHL) mode for copying the screen and sound of media output from the mobile terminal 200 and outputting the screen and sound through the output device 120 and a function for controlling currently mirrored operation of the mobile terminal 200 through touch operation of the output device 120. Such a third link mode may be broadly reasonably interpreted as a second transport that the mobile terminal device switches to during execution of a projection mode in which the mobile terminal provides data for presentation by the infotainment system; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]), and 	wherein the primary device transmits, during execution of the projection mode, the data via the second transport (As can be seen in at least step S360, the mobile terminal may transmit the data via the connection (i.e., via the second transport) during execution of the third link mode. The mobile terminal may thus be broadly reasonably interpreted as teaching transmitting, during execution of the projection mode, the data via the second transport; Oh; Figs. 2-4; [0057]-[0060]).	However, although Oh discusses performing data transmission including projection/mirroring data from a mobile terminal to an output device of a vehicle infotainment system (The phone projection function of the mobile terminal 200 may be performed using CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife. Phone mirroring may also be performed using for instance mobile high-definition link (MHL) standard protocol; Oh; Figs. 1-4; [0046]-[0050], [0057]-[0060]), Oh does not specifically disclose the primary device comprising:	a memory configured to store an operating system and an application; and 	one or more processors configured to:	execute the operating system to perform the functionality of the primary device; and	execute the projection application to perform data projection and data transmission,	wherein the data includes at least a graphical user interface for presentation by the vehicle head unit during execution of the projection mode.	Thanayankizil teaches the primary device (Mobile terminal; Thanayankizil; Figs. 1-3; [0022]) comprising:	a memory configured to store an operating system and an application (The mobile terminal may include one or more processors configured to execute an operating system (OS) and one or more software applications; Thanayankizil; Figs. 1-3; [0022]); and 	one or more processors (The mobile terminal may include one or more processors; Thanayankizil; Figs. 1-3; [0022]) configured to:	execute the operating system to perform the functionality of the primary device (The mobile terminal may include one or more processors configured to execute an operating system (OS) and one or more software applications. The mobile terminal may thus be broadly reasonably interpreted as executing an operating system to perform the functionality of the primary device; Thanayankizil; Figs. 1-3; [0022]); and	execute the projection application to perform data projection and data transmission (Using an application (e.g., application X), a vehicle user may remotely control or communicate with vehicle 24 or the backend system 16. An application (e.g., application Y) may also be configured to maintain a mirroring session established between the mobile device and a vehicle display, which may be broadly reasonably interpreted as data projection. The mobile terminal may thus be broadly reasonably interpreted as executing a projection application to perform data projection and data transmission; Thanayankizil; Figs. 1-3; [0022]),	wherein the data includes at least a graphical user interface for presentation by the vehicle head unit during execution of the projection mode (Data transmitted from a smartphone to a vehicle’s infotainment system during mirroring may make applications on the Smartphone available and/or accessible via a screen on the vehicle's infotainment system. For example, applications stored and executed on the mobile device can be viewed on the infotainment system display and operated using infotainment system controls. The smartphone may thus be broadly reasonably interpreted as transmitting data pertaining to displaying the interface on the screen on the vehicle’s infotainment system (i.e., data that includes at least a graphical user interface) such that applications on the smartphone are available and/or accessible via such a screen. The description related to Fig. 4 also discusses mirroring data including imagery data viewable on the display (including imagery data that is virtually identical to the images on the mobile device), which may also be broadly reasonably interpreted data that includes at least a graphical user interface for presentation by the vehicle head unit during execution of the projection mode. The data transmitted may thus be broadly reasonably interpreted as including at least a graphical user interface for presentation by the vehicle head unit during execution of the projection mode; Thanayankizil; Figs. 1-5; [0002]-[0006], [0014], [0042]-[0043], [0053]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Thanayankizil regarding mirroring with infotainment systems with the teachings as in Oh regarding mirroring with infotainment systems. The motivation for doing so would have been to increase performance by continuing mirroring sessions during an inactivity mode (Thanayankizil; [0004]-[0006], [0014]).	Regarding claims 2 and 13, Oh and Thanayankizil teach the limitations of claims 1 and 12 respectively.	Thanayankizil further teaches the one or more processors are further configured to negotiate, via the single communication interface, platform requirements with respect to the vehicle head unit and the primary device to facilitate establishing a socket stream to be used by the second transport during execution of the projection mode (As can be seen for instance in at least Fig. 4 and its corresponding description, a mirroring session may be established in step 410. Establishment of such a mirroring session may include exchange of control data or other data types. Establishing the mirroring session may include one or more communications and acknowledgements (e.g., handshakes) between mobile terminal 22 and head unit 66, and both devices may have compatible and corresponding firmware or software applications stored and executed thereon. Such a mirroring session over which data is streamed may also be broadly reasonably interpreted as a socket stream. Such connection establishment may be broadly reasonably interpreted as negotiating, via the single communication interface, platform requirements with respect to the vehicle head unit and the primary device to facilitate establishing a socket stream to be used by the second transport during execution of the mode; Thanayankizil; Fig. 4; [0042]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Thanayankizil regarding mirroring with infotainment systems with the teachings as in Oh regarding mirroring with infotainment systems. The motivation for doing so would have been to increase performance by continuing mirroring sessions during an inactivity mode (Thanayankizil; [0004]-[0006], [0014]).	Regarding claim 3, Oh and Thanayankizil teach the limitations of claim 1.	Oh further teaches selecting the second transport based on one or more characteristics of a plurality of characteristics of the data transmitted by the primary device (The first link mode is described as being for performing the phone projection function of the mobile terminal 200 through CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife and a mode for outputting music output from the mobile terminal 200 through the output device 120. Such CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife may be broadly reasonably interpreted as characteristics of the data transmitted via the first link mode. The third link mode is described as including a mobile high-definition link (MHL) mode for copying the screen and sound of media output from the mobile terminal 200 and outputting the screen and sound through the output device 120 and a function for controlling currently mirrored operation of the mobile terminal 200 through touch operation of the output device 120. Such MHL data for copying the screen and sound media output may be broadly reasonably interpreted as characteristics of the data transmitted via the third link mode. The first and third link modes may thus be broadly reasonably interpreted as being selected based on one or more characteristics of a plurality of characteristics of the data transmitted by the mobile terminal; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]).	Thanayankizil further teaches executing the operating system (The mobile terminal may include one or more processors configured to execute an operating system (OS) and one or more software applications. The mobile terminal may thus be broadly reasonably interpreted as executing an operating system to perform the functionality of the primary device; Thanayankizil; Figs. 1-3; [0022]); 	the data is transmitted by the projection application (The mobile terminal may include one or more processors configured to execute an operating system (OS) and one or more software applications. The mobile terminal may thus be broadly reasonably interpreted as executing an operating system to perform the functionality of the primary device. Using an application (e.g., application X), a vehicle user may remotely control or communicate with vehicle 24 or the backend system 16. An application (e.g., application Y) may also be configured to maintain a mirroring session established between the mobile device and a vehicle display, which may be broadly reasonably interpreted as data projection. The mobile terminal may thus be broadly reasonably interpreted as executing a projection application to perform data projection and data transmission; Thanayankizil; Figs. 1-3; [0022]); and	the data comprises the graphical user interface (Data transmitted from a smartphone to a vehicle’s infotainment system during mirroring may make applications on the Smartphone available and/or accessible via a screen on the vehicle's infotainment system. For example, applications stored and executed on the mobile device can be viewed on the infotainment system display and operated using infotainment system controls. The smartphone may thus be broadly reasonably interpreted as transmitting data pertaining to displaying the interface on the screen on the vehicle’s infotainment system (i.e., data that includes at least a graphical user interface) such that applications on the smartphone are available and/or accessible via such a screen. The description related to Fig. 4 also discusses mirroring data including imagery data viewable on the display (including imagery data that is virtually identical to the images on the mobile device), which may also be broadly reasonably interpreted data that includes at least a graphical user interface for presentation by the vehicle head unit during execution of the projection mode. The data transmitted may thus be broadly reasonably interpreted as including at least a graphical user interface for presentation by the vehicle head unit during execution of the projection mode; Thanayankizil; Figs. 1-5; [0002]-[0006], [0014], [0042]-[0043], [0053]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Thanayankizil regarding mirroring with infotainment systems with the teachings as in Oh regarding mirroring with infotainment systems. The motivation for doing so would have been to increase performance by continuing mirroring sessions during an inactivity mode (Thanayankizil; [0004]-[0006], [0014]).	Regarding claim 4, Oh and Thanayankizil teach the limitations of claim 3.	Oh further teaches wherein the plurality of characteristics comprises a type of a second application sourcing the data, an amount of bandwidth requested by the second application sourcing the data, and a capability of the second application sourcing the data to provide a service (CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife in the case of the first link mode and MHL for copying the screen and sound media output in the case of the second link mode may all be broadly reasonably interpreted as applications. Such applications transmitted during the first link mode and the third link mode may thus be broadly reasonably interpreted as a type of a second application sourcing the data. Each of such applications may also be broadly reasonably interpreted as having a capability of sourcing the data to provide their respective services (i.e., a service). The selection of the second transport may thus be broadly reasonably interpreted as being based on one or more characteristics of a plurality of characteristics that comprise a type of a second application sourcing the data, an amount of bandwidth requested by the second application sourcing the data, and a capability of the second application sourcing the data to provide a service; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]).	Thanayankizil further teaches the projection application comprises a first application (The one or more software applications (including a “projection application” such as application Y) may be broadly reasonably interpreted as comprising a first application; Thanayankizil; Figs. 1-3; [0022]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Thanayankizil regarding mirroring with infotainment systems with the teachings as in Oh regarding mirroring with infotainment systems. The motivation for doing so would have been to increase performance by continuing mirroring sessions during an inactivity mode (Thanayankizil; [0004]-[0006], [0014]).	Regarding claim 5, Oh and Thanayankizil teach the limitations of claim 4.	Oh further teaches the service is at least one of audio streaming, video streaming, voice assistance, cellular communication, and information display (CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife in the case of the first link mode and MHL for copying the screen and sound media output in the case of the second link mode may all be broadly reasonably interpreted as providing a service that is at least one of audio streaming, video streaming, voice assistance, cellular communication, and information display; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]).	Regarding claims 6 and 16, Oh and Thanayankizil teach the limitations of claims 1 and 12 respectively.	Oh further teaches the primary device is further configured to select the second transport based on at least one of a type of at least a portion of data to be communicated via the second transport, an amount of at least a portion of data to be communicated via the second transport, or a packet of at least a portion of data to be communicated via the second transport (CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife in the case of the first link mode and MHL for copying the screen and sound media output in the case of the second link mode may all be broadly reasonably interpreted as applications. Such applications transmitted during the first link mode and the third link mode may thus be broadly reasonably interpreted as a type of a second application sourcing the data. Each of such applications may also be broadly reasonably interpreted as having a capability of sourcing the data to provide their respective services (i.e., a service). The selection of the third link mode (i.e., the second transport) may thus be broadly reasonably interpreted as being performed based on communication of MHL mirroring type data. The selection of the second transport may thus be broadly reasonably interpreted as being based on at least one of a type of data to be communicated via the second transport, an amount of data to be communicated via the second transport, or a packet of data to be communicated via the second transport; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]).	Thanayankizil further teaches the one or more processors are further configured to execute the operating system (The mobile terminal may include one or more processors configured to execute an operating system (OS); Thanayankizil; Figs. 1-3; [0022]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Thanayankizil regarding mirroring with infotainment systems with the teachings as in Oh regarding mirroring with infotainment systems. The motivation for doing so would have been to increase performance by continuing mirroring sessions during an inactivity mode (Thanayankizil; [0004]-[0006], [0014]).	Regarding claims 8 and 18, Oh and Thanayankizil teach the limitations of claims 1 and 12 respectively.	Oh further teaches the first transport and the second transport each comprises one of a personal area network transport, a wireless local area network transport, and a wired transport (As can be seen in both Figs. 2 and 4 and their corresponding descriptions, the first link mode and the second link mode may be performed over Bluetooth and millimeter wave band communication, which may both be broadly reasonably interpreted as a personal area network transport. The first transport and the second transport may thus be broadly reasonably interpreted as each comprising one of a personal area network transport, a wireless local area network transport, and a wired transport; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]).	Regarding claim 9, Oh and Thanayankizil teach the limitations of claim 1.	Oh further teaches the first transport and the second transport each comprises different versions of a personal area network transport (As can be seen in both Figs. 2 and 4 and their corresponding descriptions, the first link mode and the third link mode may be performed over Bluetooth and millimeter wave band communication, which may both be broadly reasonably interpreted as a personal network transport. The first link mode is described as being for performing the phone projection function of the mobile terminal 200 through CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife and a mode for outputting music output from the mobile terminal 200 through the output device 120. The third link mode is described as including a mobile high-definition link (MHL) mode for copying the screen and sound of media output from the mobile terminal 200 and outputting the screen and sound through the output device 120 and a function for controlling currently mirrored operation of the mobile terminal 200 through touch operation of the output device 120. The personal area network transport used in the first link mode (i.e., the first transport) and the personal area network used in the third link mode (i.e., the second transport) may thus be broadly reasonably interpreted as comprising different versions of a personal network transport; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]).	Regarding claim 10, Oh and Thanayankizil teach the limitations of claim 10.	Oh further teaches the different versions of the personal area network transport comprise a low energy version of the personal area network transport and a high energy version of the personal area network transport (The wireless communication in the specific band means millimeter wave (mmWave) wireless communication method in a band of 30 GHz to 300 GHz. The mmWave wireless communication method may have a frequency band of 60 GHz, a transmission speed of 6.75 Gbps, modulation/demodulation technology of OOK SC (64QAM), and a latency of 30 ms. According to one exemplary embodiment of the present disclosure, when a user performs an arbitrary function requiring linkage between a vehicle infotainment system and a smartphone, the vehicle infotainment system automatically controls and change the standard protocol of millimeter short-range communication between the vehicle infotainment system and the smartphone as a connection standard protocol suitable for execution of the function through BT RFCOMM channel, through fast data transmission/reception of 6 Gbps and low power technology. The Oh reference may thus be broadly reasonably interpreted as teaching Bluetooth and mmWave communication using a variety of different power levels, which may be broadly reasonably interpreted as having a relatively “high” energy version and also a relatively “low” energy version. Oh may thus be broadly reasonably interpreted as teaching that different versions of the personal area network transport comprise a low energy version of the personal area network transport and a high energy version of the personal area network transport; Oh; Figs. 2-4; [0031]-[0032], [0061]).	Regarding claim 14, Oh and Thanayankizil teach the limitations of claim 12.	Oh further teaches the primary device is further configured to select the second transport based on one or more characteristics of a plurality of characteristics of the data transmitted by the primary device (The first link mode is described as being for performing the phone projection function of the mobile terminal 200 through CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife and a mode for outputting music output from the mobile terminal 200 through the output device 120. Such CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife may be broadly reasonably interpreted as characteristics of the data transmitted via the first link mode. The third link mode is described as including a mobile high-definition link (MHL) mode for copying the screen and sound of media output from the mobile terminal 200 and outputting the screen and sound through the output device 120 and a function for controlling currently mirrored operation of the mobile terminal 200 through touch operation of the output device 120. Such MHL data for copying the screen and sound media output may be broadly reasonably interpreted as characteristics of the data transmitted via the third link mode. The first and third link modes may thus be broadly reasonably interpreted as being selected based on one or more characteristics of a plurality of characteristics of the data transmitted by the mobile terminal; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]).	Thanayankizil further teaches the one or more processors are further configured to execute the operating system and the data is transmitted by the projection application (The mobile terminal may include one or more processors configured to execute an operating system (OS) and one or more software applications. The mobile terminal may thus be broadly reasonably interpreted as executing an operating system to perform the functionality of the primary device. Using an application (e.g., application X), a vehicle user may remotely control or communicate with vehicle 24 or the backend system 16. An application (e.g., application Y) may also be configured to maintain a mirroring session established between the mobile device and a vehicle display, which may be broadly reasonably interpreted as data projection. The mobile terminal may thus be broadly reasonably interpreted as executing a projection application to perform data projection and data transmission; Thanayankizil; Figs. 1-3; [0022]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Thanayankizil regarding mirroring with infotainment systems with the teachings as in Oh regarding mirroring with infotainment systems. The motivation for doing so would have been to increase performance by continuing mirroring sessions during an inactivity mode (Thanayankizil; [0004]-[0006], [0014]).	Regarding claim 15, Oh and Thanayankizil teach the limitations of claim 14.	Oh further teaches wherein the plurality of characteristics comprises a type of a second application sourcing at least a portion of the data, an amount of bandwidth requested by the second application sourcing at least a portion of the data, and a capability of the second application sourcing at least a portion of the data to provide a service (CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife in the case of the first link mode and MHL for copying the screen and sound media output in the case of the second link mode may all be broadly reasonably interpreted as applications. Such applications transmitted during the first link mode and the third link mode may thus be broadly reasonably interpreted as a type of a second application sourcing the data. Each of such applications may also be broadly reasonably interpreted as having a capability of sourcing the data to provide their respective services (i.e., a service). The selection of the second transport may thus be broadly reasonably interpreted as being based on one or more characteristics of a plurality of characteristics that comprise a type of a second application sourcing at least a portion of the data, an amount of bandwidth requested by the second application sourcing at least a portion of the data, and a capability of the second application sourcing at least a portion of the data to provide a service; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]).	Thanayankizil further teaches the projection application comprises a first application (The one or more software applications (including a “projection application” such as application Y) may be broadly reasonably interpreted as comprising a first application; Thanayankizil; Figs. 1-3; [0022]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Thanayankizil regarding mirroring with infotainment systems with the teachings as in Oh regarding mirroring with infotainment systems. The motivation for doing so would have been to increase performance by continuing mirroring sessions during an inactivity mode (Thanayankizil; [0004]-[0006], [0014]).
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2020/0164747, provided by Applicant, Oh hereinafter) and Thanayankizil et al. (US 2016/0270144, Thanayankizil hereinafter) in view of Taghavi Nasrabadi et al. (US 2011/0228749, Taghavi Nasrabadi hereinafter).	Regarding claim 7, Oh and Thanayankizil teach the limitations of claim 1.	Oh teaches an application sourcing at least a portion of the data (CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife in the case of the first link mode and MHL for copying the screen and sound media output in the case of the second link mode may all be broadly reasonably interpreted as applications sourcing at least a portion of the data; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]).	Thanayankizil further teaches the one or more processors are further configured to execute the operating system (The mobile terminal may include one or more processors configured to execute an operating system (OS) and one or more software applications. The mobile terminal may thus be broadly reasonably interpreted as executing an operating system to perform the functionality of the primary device; Thanayankizil; Figs. 1-3; [0022]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Thanayankizil regarding mirroring with infotainment systems with the teachings as in Oh regarding mirroring with infotainment systems. The motivation for doing so would have been to increase performance by continuing mirroring sessions during an inactivity mode (Thanayankizil; [0004]-[0006], [0014]).	However, Oh and Thanayankizil do not specifically disclose selecting the second transport based on at least one of a latency threshold or a burstiness tolerance of the data.	Taghavi Nasrabadi teaches selecting the second transport based on at least one of a latency threshold or a burstiness tolerance of the data (As can be seen for instance in at least Fig. 2, a wireless node may change from a first protocol (i.e., a first transport) to a second protocol (i.e., a second transport) based on a plurality of triggering events, which include evaluating quality of service metrics including values such as a latency value, a data rate value, an error rate value, etc. As can also be seen in at least Fig. 2 and its corresponding description, such values are also described as thresholds. The wireless node may thus be broadly reasonably interpreted as selecting the second transport based on at least one of a latency threshold or a burstiness tolerance of an application sourcing the data; Taghavi Nasrabadi; Fig. 2; [0030], [0038]-[0040], [0048], [0065]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Taghavi Nasrabadi with the teachings as in Oh and Thanayankizil . The motivation for doing so would have been to increase performance by selecting a communications protocol based on communication conditions to increase reliability and throughput (Taghavi Nasrabadi; [0029]-[0030], [0038]-[0040]).	Regarding claim 17, Oh and Thanayankizil teach the limitations of claim 12.	Oh teaches an application sourcing the data (CarPlay of Apple, Android Auto of Google, MirrorLink, or CarLife in the case of the first link mode and MHL for copying the screen and sound media output in the case of the second link mode may all be broadly reasonably interpreted as applications sourcing the data; Oh; Figs. 2-4; [0046]-[0050], [0057]-[0060]).	Thanayankizil further teaches the one or more processors are further configured to execute the operating system (The mobile terminal may include one or more processors configured to execute an operating system (OS) and one or more software applications. The mobile terminal may thus be broadly reasonably interpreted as executing an operating system to perform the functionality of the primary device; Thanayankizil; Figs. 1-3; [0022]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Thanayankizil regarding mirroring with infotainment systems with the teachings as in Oh regarding mirroring with infotainment systems. The motivation for doing so would have been to increase performance by continuing mirroring sessions during an inactivity mode (Thanayankizil; [0004]-[0006], [0014]).	However, Oh and Thanayankizil do not specifically disclose selecting the second transport based on at least one of a latency threshold or a burstiness tolerance of the data.	Taghavi Nasrabadi teaches selecting the second transport based on at least one of a latency threshold or a burstiness tolerance of the data (As can be seen for instance in at least Fig. 2, a wireless node may change from a first protocol (i.e., a first transport) to a second protocol (i.e., a second transport) based on a plurality of triggering events, which include evaluating quality of service metrics including values such as a latency value, a data rate value, an error rate value, etc. As can also be seen in at least Fig. 2 and its corresponding description, such values are also described as thresholds. The wireless node may thus be broadly reasonably interpreted as selecting the second transport based on at least one of a latency threshold or a burstiness tolerance of an application sourcing the data; Taghavi Nasrabadi; Fig. 2; [0030], [0038]-[0040], [0048], [0065]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Taghavi Nasrabadi with the teachings as in Oh and Thanayankizil . The motivation for doing so would have been to increase performance by selecting a communications protocol based on communication conditions to increase reliability and throughput (Taghavi Nasrabadi; [0029]-[0030], [0038]-[0040]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474